Exhibit 10.2

[Dealer name and address]

 

To:

  

BlackLine, Inc.

21300 Victory Boulevard, 12th Floor

Woodland Hills, California 91367

From:

  

[Morgan Stanley & Co. LLC][Dealer]

Re:

  

[Base][Additional] Capped Call Transaction

Ref. No:

  

[                         ]1

Date:

  

August [    ], 2019

Dear Ladies and Gentlemen:

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between [Dealer] (“Dealer”) and
BlackLine, Inc., a Delaware corporation (“Counterparty”). This communication
constitutes a “Confirmation” as referred to in the ISDA Master Agreement
specified below.

1. This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2006 ISDA Definitions (the “2006 Definitions”) and the
definitions and provisions of the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions”, and together with the 2006 Definitions, the
“Definitions”), in each case as published by the International Swaps and
Derivatives Association, Inc. (“ISDA”). In the event of any inconsistency
between the 2006 Definitions and the Equity Definitions, the Equity Definitions
will govern and in the event of any inconsistency between terms defined in the
Equity Definitions and this Confirmation, this Confirmation shall govern.

This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall be subject to an agreement (the “Agreement”) in
the form of the 2002 ISDA Master Agreement as if Dealer and Counterparty had
executed an agreement in such form on the Trade Date (but without any Schedule
except for (i) the election of the laws of the State of New York as the
governing law (without reference to choice of law doctrine, [(ii) the election
of an executed guarantee of [__________] (“Guarantor”) dated as of the Trade
Date in substantially the form attached hereto as Schedule 1 as a Credit Support
Document, (iii) the election of Guarantor as Credit Support Provider in relation
to Dealer and (iv)]2 [and (ii)] the election that the “Cross Default” provisions
of Section 5(a)(vi) of the Agreement shall apply to Dealer, (a) [with a
Threshold Amount” of 3% of the shareholders’ equity of [Dealer] [[__] [(“Dealer
Parent”)]3 on the Trade Date, (b) “Specified Indebtedness” having the meaning
set forth in Section 14 of the Agreement, except that it shall not include any
obligation in respect of deposits received in the ordinary course of Dealer’s
banking business, (c) the phrase “, or becoming capable at such time of being
declared,” shall be deleted from clause (1) of such Section 5(a)(vi) of the
Agreement, and (d) the following sentence shall be added to the end of
Section 5(a)(vi) of the Agreement: “Notwithstanding the foregoing, a default
under subsection (2) hereof shall not constitute an Event of Default if (i) the
default was caused solely by error or omission of an administrative or
operational nature; (ii) funds were available to enable the relevant party to
make payment when due; and (iii) the payment is made within two Local Business
Days of such party’s receipt of written notice of its failure to pay.”).

 

 

 

1 

If applicable

2 

Requested if Dealer is not the highest rated entity in group, typically from
Parent.

3 

Include as applicable



--------------------------------------------------------------------------------

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.

The Transaction hereunder shall be the sole Transaction under the Agreement. If
there exists any ISDA Master Agreement between Dealer and Counterparty or any
confirmation or other agreement between Dealer and Counterparty pursuant to
which an ISDA Master Agreement is deemed to exist between Dealer and
Counterparty, then notwithstanding anything to the contrary in such ISDA Master
Agreement, such confirmation or agreement or any other agreement to which Dealer
and Counterparty are parties, the Transaction shall not be considered a
Transaction under, or otherwise governed by, such existing or deemed ISDA Master
Agreement.

2. The Transaction constitutes a Share Option Transaction for purposes of the
Equity Definitions. The terms of the particular Transaction to which this
Confirmation relates are as follows:

General Terms:

 

Trade Date:

   August [    ], 2019

Effective Date:

   August [    ], 2019, or such other date as agreed by the parties in writing.

Components:

   The Transaction will be divided into individual Components, each with the
terms set forth in this Confirmation, and, in particular, with the Number of
Options and Expiration Date set forth in Annex A to this Confirmation. The
exercise, valuation and settlement of the Transaction will be effected
separately for each Component as if each Component were a separate Transaction
under the Agreement.

Option Style:

   “European”, as described under “Procedures for Exercise” below.

Option Type:

   Call

Seller:

   Dealer

Buyer:

   Counterparty

Shares:

   Common Stock of Counterparty, par value USD$0.01 (Ticker Symbol: “BL”).

Number of Options:

   For each Component, as provided in Annex A to this Confirmation.4

Option Entitlement:

   One Share Per Option

Strike Price:

   USD [            ]

 

 

4 

For the each base capped call confirmation, the total should be equal to (i) the
number of Convertible Notes in principal amount of $1,000 initially issued on
the closing date for the Convertible Notes (excluding any Convertible Notes sold
pursuant to the shoe) multiplied by (ii) the initial conversion rate multiplied
by (iii) the Dealer’s Applicable Percentage. For each additional capped call
confirmation, the total should be equal to (i) the number of additional
Convertible Notes in principal amount of $1,000 multiplied by (ii) the initial
conversion rate multiplied by (iii) the Dealer’s Applicable Percentage.

 

2



--------------------------------------------------------------------------------

Cap Price:

   USD [            ]; provided that in no event shall the Cap Price be reduced
to an amount less than the Strike Price in connection with any adjustment by the
Calculation Agent under this Confirmation.

Number of Shares:

   As of any date, a number of Shares equal to the product of (i) the Number of
Options and (ii) the Option Entitlement.

Premium:

   USD [            ] (Premium per Option approximately USD [            ]);
Dealer and Counterparty hereby agree that notwithstanding anything to the
contrary herein or in the Agreement, following the payment of the Premium, in
the event that (a) an Early Termination Date (whether as a result of an Event of
Default or a Termination Event) (other than an Event of Default arising under
Section 5(a)(ii) or 5(a)(iv) of the Agreement that is within the Counterparty’s
control) occurs or is designated with respect to any Transaction and, as a
result, Counterparty owes to Dealer the amount calculated under Section 6(d) and
Section 6(e) or otherwise under the Agreement (calculated as if the Transactions
terminated on such Early Termination Date were the sole Transactions under the
Agreement) or (b) Counterparty owes to Dealer, pursuant to Sections 12.2, 12.3,
12.6, 12.7, 12.8 or 12.9 of the Equity Definitions or otherwise under the Equity
Definitions, an amount calculated under Section 12.8 of the Equity Definitions,
such amount shall be deemed to be zero.

Premium Payment Date:

   The Effective Date

Exchange:

   NASDAQ Global Select Market

Related Exchange:

   All Exchanges; provided that Section 1.26 of the Equity Definitions shall be
amended to add the words “United States” before the word “exchange” in the tenth
line of such Section.

Procedures for Exercise:

  

Expiration Time:

   The Valuation Time

Expiration Date:

   For any Component, as provided in Annex A to this Confirmation (or, if such
date is not a Scheduled Valid Day, the next following Scheduled Valid Day that
is not already an Expiration Date for another Component); provided that if that
date is a Disrupted Day, the Expiration Date for such Component shall be the
first succeeding Scheduled Valid Day that is not a Disrupted Day and is not or
is not deemed to be an Expiration Date in respect of any other Component of the
Transaction hereunder; and provided further that in no event shall the
Expiration Date be postponed to a date later than the Final Termination Date
and, notwithstanding anything to the contrary in this Confirmation or the Equity
Definitions, if the Expiration Date is a Disrupted Day, the Relevant Price for
such Expiration Date shall be the prevailing market value per Share determined
by the Calculation Agent in a good faith and commercially reasonable manner.
Notwithstanding the foregoing and anything to the contrary in the Equity
Definitions, if a Market Disruption Event occurs on any Expiration Date, the
Calculation Agent may determine in a good faith and commercially reasonable
manner that such Expiration Date is a Disrupted Day only in part, in which case
the Calculation Agent shall make commercially reasonable adjustments to the
Number of Options for the relevant

 

3



--------------------------------------------------------------------------------

   Component for which such day shall be the Expiration Date, shall designate
the Scheduled Valid Day determined in the manner described in the immediately
preceding sentence as the Expiration Date for the remaining Options for such
Component and may determine the Relevant Price based on transactions in the
Shares on such Disrupted Day taking into account the nature and duration of such
Market Disruption Event on such day. Any Scheduled Valid Day on which, as of the
date hereof, the Exchange is scheduled to close prior to its normal close of
trading shall be deemed not to be a Scheduled Valid Day; if a closure of the
Exchange prior to its normal close of trading on any Scheduled Valid Day is
scheduled following the date hereof, then such Scheduled Valid Day shall be
deemed to be a Disrupted Day in full. Section 6.6 of the Equity Definitions
shall not apply to any Valuation Date occurring on an Expiration Date.

Final Termination Date:

   [                ,         ]5

Automatic Exercise:

   Applicable; and means that the Number of Options for the relevant Component
will be deemed to be automatically exercised at the Expiration Time on the
Expiration Date for such Component if at such time such Component is
In-the-Money, unless Buyer notifies Seller (in writing) prior to the Expiration
Time on such Expiration Date that it does not wish Automatic Exercise to occur
with respect to such Component, in which case Automatic Exercise will not apply
with respect to such Component. “In-the-Money” means, in respect of any
Component, that the Relevant Price on the Expiration Date for such Component is
greater than the Strike Price for such Component.

Valuation Time:

   At the close of trading of the regular trading session on the Exchange;
provided that if the principal trading session is extended, the Calculation
Agent shall determine the Valuation Time in a good faith and commercially
reasonable manner.

Valuation Date:

   For any Component, the Expiration Date therefor.

Market Disruption Event:

  

Section 6.3(a) of the Equity Definitions is hereby amended by deleting the words
“during the one hour period that ends at the relevant Valuation Time, Latest
Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time, as the case
may be,” in clause (ii) thereof.

 

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.

Settlement Terms:

  

Settlement Method Election:

   Applicable; provided that (a) Section 7.1 of the Equity Definitions is hereby
amended by replacing the term “Physical Settlement” with the term “Net Share
Settlement”, (b) Counterparty must make a single irrevocable election for all
Components and (c) if Counterparty is electing Cash Settlement, such Settlement
Method Election would be effective only if Counterparty represents and warrants
to Dealer in writing on the date of such Settlement Method Election that
(i) Counterparty is not in possession of any material non-public

 

 

5 

To be 80 Scheduled Trading Days following the last scheduled Expiration Date.

 

4



--------------------------------------------------------------------------------

  

information regarding Counterparty or the Shares, and (ii) such election is
being made in good faith and not as part of a plan or scheme to evade compliance
with the federal securities laws.

 

Without limiting the generality of the foregoing, Counterparty acknowledges its
responsibilities under applicable securities laws, and in particular Sections 9
and 10(b) of the Exchange Act and the rules and regulations promulgated
thereunder in respect of such election.

Electing Party:

   Counterparty

Settlement Method Election Date:

   The second Scheduled Valid Day prior to the scheduled Expiration Date for the
Component with the earliest scheduled Expiration Date.

Default Settlement Method:

   Net Share Settlement

Net Share Settlement:

  

With respect to any Component, if Net Share Settlement is applicable to the
Options exercised or deemed exercised hereunder, Dealer will deliver to
Counterparty, on the relevant Settlement Date for such Component, a number of
Shares (the “Net Share Settlement Amount”) equal to (i) the Daily Option Value
on the Expiration Date of such Component divided by (ii) the Relevant Price on
such Expiration Date.

 

Dealer will deliver cash in lieu of any fractional Shares to be delivered with
respect to any Net Share Settlement Share Amount valued at the Relevant Price
for the Expiration Date of such Component.

Cash Settlement:

   With respect to any Component, if Cash Settlement is applicable to the
Options exercised or deemed exercised hereunder, in lieu of Section 8.1 of the
Equity Definitions, Dealer will pay to Counterparty, on the relevant Settlement
Date for each such Component, an amount of cash (the “Cash Settlement Amount”)
equal to the Daily Option Value on the Expiration Date of such Component.

Delivery Obligation:

   For any Settlement Date, the Net Share Settlement Amount or the Cash
Settlement Amount payable or deliverable on such Settlement Date.

Daily Option Value:

   For any Component, an amount equal to (i) the Number of Options in such
Component, multiplied by (ii) (A) the lesser of the Relevant Price on the
Expiration Date of such Component and the Cap Price, minus (B) the Strike Price
on such Expiration Day; provided that if the calculation contained in clause
(ii) above results in a negative number, the Daily Option Value for such
Component shall be deemed to be zero. In no event will the Daily Option Value be
less than zero.

Valid Day:

   A day on which (i) there is no Market Disruption Event and (ii) trading in
the Shares generally occurs on the Exchange. If the Shares are not listed,
quoted or traded on any U.S. securities exchange or any other market, “Valid
Day” means a Business Day.

Scheduled Valid Day:

   A day that is scheduled to be a Valid Day on the Exchange. If the Shares are
not listed, quoted or traded on any U.S. securities exchange or any other
market, “Scheduled Valid Day” means a Business Day.

Business Day:

   Any day other than a Saturday, a Sunday or other day on which banking
institutions are authorized or required by law, regulation or executive order to
close or be closed in the State of New York.

 

5



--------------------------------------------------------------------------------

Relevant Price:

   On any Valid Day, the per Share volume-weighted average price as displayed
under the heading “Bloomberg VWAP” on Bloomberg page “BL <equity> AQR” (or its
equivalent successor if such page is not available) (the “VWAP”) in respect of
the period from the scheduled open of trading until the scheduled close of
trading of the primary trading session on such Valid Day (or if such
volume-weighted average price is unavailable at such time, the market value of
one Share on such Valid Day, as determined by the Calculation Agent in a good
faith and commercially reasonable manner using, if practicable, a
volume-weighted average method substantially similar to the method for
determining the VWAP). The Relevant Price will be determined without regard to
after-hours trading or any other trading outside of the regular trading session
trading hours.

Settlement Date:

   For all Components of the Transaction, the date one Settlement Cycle
immediately following the Expiration Date for the Component with the latest
scheduled Expiration Date.

Settlement Currency:

   USD

Other Applicable Provisions:

   The provisions of Sections 9.1(c), 9.8, 9.9, 9.11 and 9.12 of the Equity
Definitions will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Net Share Settlement.”

Representation and Agreement:

   Notwithstanding anything to the contrary in Equity Definitions (including,
but not limited to, Section 9.11 thereof), the parties acknowledge that (i) any
Shares delivered to Counterparty shall be, upon delivery, subject to
restrictions, obligations and limitations arising from Counterparty’s status as
issuer of the Shares under applicable securities laws, (ii) Dealer may deliver
any Shares required to be delivered hereunder in certificated form in lieu of
delivery through the Clearance System and (iii) any Shares delivered to
Counterparty may be “restricted securities” (as defined in Rule 144 under the
Securities Act of 1933, as amended (the “Securities Act”)).

Adjustments:

  

Method of Adjustment:

   Calculation Agent Adjustment; provided that the parties agree that (x) open
market Share repurchases at prevailing market price and (y) Share repurchases
through a dealer pursuant to accelerated share repurchases, forward contracts or
similar transactions (including, without limitation, any discount to average
VWAP prices) that are entered into at prevailing market prices and in accordance
with customary market terms for transactions of such type to repurchase the
Shares shall not be considered Potential Adjustment Events; provided further
that any such open market Share repurchases at prevailing market price or the
entry into any such accelerated share repurchase transaction, forward contract
or similar transaction described in the immediately preceding proviso shall
constitute a Potential Adjustment Event to the extent that, after giving effect
to such transaction, the aggregate number of Shares repurchased during (i) any
calendar year would exceed 5% of the number of Shares outstanding as of the
Trade Date, and/or (ii) the term of the Transaction pursuant to all such
transactions described in the immediately preceding proviso would exceed 20% of
the number of Shares outstanding as of the Trade Date, in each case, as
determined by Calculation Agent.

 

6



--------------------------------------------------------------------------------

Extraordinary Events:

  

New Shares:

   In the definition of New Shares in Section 12.1(i) of the Equity Definitions,
the text in clause (i) thereof shall be deleted in its entirety and replaced
with “publicly quoted, traded or listed on any of The New York Stock Exchange,
The NASDAQ Global Market or The NASDAQ Global Select Market (or their respective
successors) and of an entity or person organized under the laws of the United
States, any State thereof or the District of Columbia”.

Merger Events:

   Applicable

Consequences of Merger Events:

  

(a)     Share-for-Share:

   Modified Calculation Agent Adjustment

(b)     Share-for-Other:

   Cancellation and Payment (Calculation Agent Determination)

(c)     Share-for-Combined:

   Cancellation and Payment (Calculation Agent Determination); provided that the
Calculation Agent may elect Component Adjustment for all or part of the
Transaction

Tender Offer:

   Applicable; provided that the definition of “Tender Offer” in Section 12.1 of
the Equity Definitions will be amended by replacing the phrase “greater than 10%
and less than 100% of the outstanding voting shares of the Counterparty” in the
third and fourth line thereof with “(a) greater than 20% and less than 100% of
the outstanding Shares of the Counterparty”.

Consequences of Tender Offers:

  

(a)     Share-for-Share:

   Modified Calculation Agent Adjustment

(b)     Share-for-Other:

   Modified Calculation Agent Adjustment

(c)     Share-for-Combined:

   Modified Calculation Agent Adjustment

Consequences of Announcement Events:

   Modified Calculation Agent Adjustment as set forth in Section 12.3(d) of the
Equity Definitions; provided that, in respect of an Announcement Event,
(x) references to “Tender Offer” shall be replaced by references to
“Announcement Event” and references to “Tender Offer Date” shall be replaced by
references to “date of such Announcement Event” in the definition of Modified
Calculation Agent Adjustment set forth in Section 12.3(d), (y) the phrase
“exercise, settlement, payment or any other terms of the Transaction (including,
without limitation, the spread)” in the third and fourth lines of the definition
of Modified Calculation Agent Adjustment set forth in Section 12.3(d) shall be
replaced with the phrase “Cap Price (provided that in no event shall the Cap
Price be less than the Strike Price)” and the words “whether within a
commercially reasonable (as determined by the Calculation Agent) period of time
prior to or after the Announcement Event” shall be inserted prior to the word
“which” in the seventh line, and (z) for the avoidance of doubt, the Calculation
Agent shall, in good faith and a commercially reasonable manner, determine
whether the relevant Announcement Event has had a material economic effect on
the Transaction and, if so, shall adjust the

 

7



--------------------------------------------------------------------------------

   Cap Price accordingly to take into account such economic effect on one or
more occasions on or after the date of the Announcement Event up to, and
including, the Expiration Date, any Early Termination Date and/or any other date
of cancellation, it being understood that any adjustment in respect of an
Announcement Event shall take into account any earlier adjustment relating to
the same Announcement Event and shall not be duplicative with any other
adjustment or cancellation valuation made pursuant to this Confirmation, the
Equity Definitions or the Agreement; provided that in no event shall the Cap
Price be adjusted to be less than the Strike Price. An Announcement Event shall
be an “Extraordinary Event” for purposes of the Equity Definitions, to which
Article 12 of the Equity Definitions is applicable; provided further that upon
the Calculation Agent making an adjustment, determined in a commercially
reasonable manner, to the Cap Price upon any Announcement Event, then the
Calculation Agent shall make an adjustment to the Cap Price upon any
announcement regarding the same event that gave rise to the original
Announcement Event regarding the abandonment of any such event to the extent
necessary to reflect the economic effect of such subsequent announcement on the
Transaction (provided that in no event shall the Cap Price be less than the
Strike Price).

Announcement Event:

   (i) The public announcement (whether by Counterparty or any of its affiliates
or a Valid Third Party Entity) of any Merger Event or Tender Offer, or the
announcement by Counterparty or any of its affiliates of any intention to enter
into a Merger Event or Tender Offer, (ii) the public announcement by
Counterparty or any of its affiliates of an intention by Counterparty or such
affiliate to solicit or enter into, or to explore strategic alternatives or
other similar undertaking that may include, a Merger Event or Tender Offer,
(iii) there occurs a public announcement (whether by Counterparty or any of its
affiliates or a Valid Third Party Entity) of any (A) potential acquisition by
Counterparty and/or its subsidiaries where the consideration exceeds 35% of the
market capitalization of the Counterparty as of the date of such announcement or
(B) potential disposition by Counterparty and/or its subsidiaries where the
consideration exceeds 35% of the market capitalization of the Counterparty as of
the date of such announcement, or (iv) any subsequent public announcement
(whether by Counterparty or any of its affiliates or a Valid Third Party Entity)
of a change to a transaction or intention that is the subject of an announcement
of the type described in clause (i), (ii) or (iii) of this sentence (including,
without limitation, a new announcement relating to such a transaction or
intention or the announcement of a withdrawal from, or the abandonment or
discontinuation of, such a transaction or intention); provided that, for the
avoidance of doubt, the occurrence of an Announcement Event with respect to any
transaction or intention shall not preclude the occurrence of a later
Announcement Event with respect to such transaction or intention.

Valid Third Party Entity:

   In respect of any transaction, any third party that the Calculation Agent in
good faith and in a commercially reasonable manner determines has a bona fide
intent to enter into or consummate such transaction (it being understood and
agreed that in determining whether such third party has such a bona fide intent,
the Calculation Agent shall take into consideration the effect of the relevant
announcement by such third party on the Shares and/or options relating to the
Shares and, if such effect is material, may deem such third party to have a bona
fide intent).

 

8



--------------------------------------------------------------------------------

Notice of Merger Consideration and Consequences:

   Upon the occurrence of a Merger Event that causes the Shares to be converted
into the right to receive more than a single type of consideration (determined
based in part upon any form of stockholder election), Counterparty shall
reasonably promptly (but in any event prior to the relevant merger date) notify
the Calculation Agent of (i) the type and amount of consideration that a holder
of Shares would have been entitled to in the case of reclassifications,
consolidations, mergers, sales or transfers of assets or other transactions that
cause Shares to be converted into the right to receive more than a single type
of consideration and (ii) the weighted average of the types and amounts of
consideration to be received by the holders of Shares that affirmatively make
such an election.

Nationalization, Insolvency or Delisting:

   Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Shares are not immediately re-listed,
re-traded or re-quoted on any of the New York Stock Exchange, The NASDAQ Global
Select Market or The NASDAQ Global Market (or their respective successors); if
the Shares are immediately re-listed, re-traded or re-quoted on any such
exchange or quotation system, such exchange or quotation system shall thereafter
be deemed to be the Exchange.

Additional Disruption Events:

  

(a) Change in Law:

   Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) by adding the phrase “and/or Hedge Position”
after the word “Shares” in clause (X) thereof and (iii) by immediately following
the word “Transaction” in clause (X) thereof, adding the phrase “in the manner
contemplated by the Hedging Party on the Trade Date assuming such Dealer
maintains a commercially reasonable hedge position”.

(b) Failure to Deliver:

   Applicable

(c) Insolvency Filing:

   Applicable

(d) Hedging Disruption:

   Applicable

(e) Increased Cost of Hedging:

   Not Applicable

Hedging Party:

   Dealer

 

9



--------------------------------------------------------------------------------

Determining Party:

   For all applicable Extraordinary Events, Dealer; all calculations and
determinations made by the Determining Party shall be made in good faith and in
a commercially reasonable manner; provided that, upon receipt of written request
from Counterparty, the Determining Party shall promptly provide Counterparty
with a written explanation describing in reasonable detail any calculation,
adjustment or determination made by it (including any quotations, market data or
information from internal or external sources used in making such calculation,
adjustment or determination, as the case may be, in a commonly used file format
for the storage and manipulation of financial data, but without disclosing
Determining Party’s proprietary models or other information that may be
proprietary or subject to contractual, legal or regulatory obligations to not
disclose such information), and shall use commercially reasonable efforts to
provide such written explanation within five (5) Exchange Business Days from the
receipt of such request.

Non-Reliance:

   Applicable

Agreements and Acknowledgments Regarding Hedging Activities:

   Applicable

Additional Acknowledgments:

   Applicable

3. Calculation Agent: Dealer; provided that, following the occurrence of an
Event of Default of the type described in Section 5(a)(vii) of the Agreement
with respect to which Dealer is the sole Defaulting Party, if the Calculation
Agent fails to timely make any calculation, adjustment or determination required
to be made by the Calculation Agent hereunder or to perform any obligation of
the Calculation Agent hereunder and such failure continues for five (5) Exchange
Business Days following notice to the Calculation Agent by Counterparty of such
failure, Counterparty shall have the right to designate a nationally recognized
third-party dealer in over-the-counter corporate equity derivatives to act,
during the period commencing on the date such Event of Default occurred and
ending on the Early Termination Date with respect to such Event of Default, as
the Calculation Agent.

All calculations and determinations made by the Calculation Agent shall be made
in good faith and in a commercially reasonable manner; provided that, upon
receipt of written request from Counterparty, the Calculation Agent shall
promptly provide Counterparty with a written explanation describing in
reasonable detail any calculation, adjustment or determination made by it
(including any quotations, market data or information from internal or external
sources used in making such calculation, adjustment or determination, as the
case may be, but without disclosing Dealer’s proprietary models or other
information that may be proprietary or subject to contractual, legal or
regulatory obligations to not disclose such information), and shall use
commercially reasonable efforts to provide such written explanation within five
(5) Exchange Business Days from the receipt of such request.

4. Account Details:

Dealer Payment Instructions:

[Bank:

  

[                         ]

SWIFT:

  

[                         ]

Bank Routing:

  

[                         ]

Acct Name:

  

[                         ]

Acct No.:

  

[                         ]]

Counterparty Payment Instructions: To be advised.

 

10



--------------------------------------------------------------------------------

5. Offices:

The Office of Dealer for the Transaction is: [New
York][                        ]

[Dealer’s Office Address]

The Office of Counterparty for the Transaction is: Inapplicable, Company is not
a Multibranch Party.

6. Notices: For purposes of this Confirmation:

(a) Address for notices or communications to Counterparty:

 

To:

  

Blackline, Inc.

  

21300 Victory Boulevard, 12th Floor

  

Woodland Hills, California 91367

Attention:

  

[                         ]

Telephone No.:

  

[(      )               ]

Email:

  

[                         ]

(b) Address for notices or communications to Dealer:

 

[To:

  

[    ]

  

[    ]

  

[    ]

Attention:

  

[    ]

Telephone:

  

[    ]

Facsimile:

  

[    ]

Email:

  

[    ]]

 

11



--------------------------------------------------------------------------------

7. Representations, Warranties and Agreements:

(a) In addition to the representations and warranties in the Agreement and those
contained elsewhere herein, Counterparty represents and warrants to and for the
benefit of, and agrees with, Dealer as follows:

(i) On the Trade Date (A) none of Counterparty and its officers and directors is
aware of any material non-public information regarding Counterparty or the
Shares, and (B) all reports and other documents filed by Counterparty with the
Securities and Exchange Commission pursuant to the Exchange Act when considered
as a whole (with the more recent such reports and documents deemed to amend
inconsistent statements contained in any earlier such reports and documents), do
not contain any untrue statement of a material fact or any omission of a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances in which they were made, not
misleading .

(ii) On the Trade Date, (A) the Shares or securities that are convertible into,
or exchangeable or exercisable for Shares, are not, and shall not be, subject to
a “restricted period,” as such term is defined in Regulation M under the
Exchange Act (“Regulation M”), and (B) Counterparty is not engaged in any
“distribution,” as such term is defined in Regulation M, other than a
distribution meeting the requirements of the exceptions set forth in Rule
101(b)(10) and 102(b)(7) or Rule 102(c)(1)(i) of Regulation M.

(iii) On the Trade Date, neither Counterparty nor any “affiliate” or “affiliated
purchaser” (each as defined in Rule 10b-18 of the Exchange Act (“Rule 10b-18”))
shall directly or indirectly (including, without limitation, by means of any
cash-settled or other derivative instrument) purchase, offer to purchase, place
any bid or limit order that would effect a purchase of, or commence any tender
offer relating to, any Shares (or an equivalent interest, including a unit of
beneficial interest in a trust or limited partnership or a depository share) or
any security convertible into or exchangeable or exercisable for Shares, except
through Dealer.

(iv) Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that neither Dealer nor any of its affiliates is
making any representations or warranties or taking any position or expressing
any view with respect to the treatment of the Transaction under any accounting
standards including ASC Topic 260, Earnings Per Share, ASC Topic 815,
Derivatives and Hedging, or ASC Topic 480, Distinguishing Liabilities from
Equity and ASC 815-40, Derivatives and Hedging – Contracts in Entity’s Own
Equity (or any successor issue statements).

(v) Without limiting the generality of Section 3(a)(iii) of the Agreement, the
Transaction will not violate Rule 13e-1 or Rule 13e-4 under the Exchange Act.

(vi) Prior to the Trade Date, Counterparty shall deliver to Dealer a resolution
of Counterparty’s board of directors authorizing the Transaction.

(vii) Counterparty is not entering into this Confirmation to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to manipulate the price of the Shares (or any
security convertible into or exchangeable for Shares) or otherwise in violation
of the Exchange Act.

(viii) Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as, an “investment
company” as such term is defined in the Investment Company Act of 1940, as
amended.

(ix) On each of the Trade Date and the Premium Payment Date, Counterparty is not
“insolvent” (as such term is defined under Section 101(32) of the U.S.
Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy Code”))
and Counterparty would be able to purchase the Number of Shares in compliance
with the laws of the jurisdiction of Counterparty’s incorporation.

(x) No U.S. state or local law, rule, regulation or regulatory order applicable
to the Shares would give rise to any reporting, consent, registration or other
requirement (including without limitation a requirement to obtain prior approval
from any person or entity) as a result of Dealer or its affiliates owning or
holding

 

12



--------------------------------------------------------------------------------

(however defined) Shares; provided that no such representation shall be made by
Counterparty with respect to any rules and regulations applicable to Dealer
(including FINRA) arising from Dealer’s status as a regulated entity under
applicable law.

(xi) Counterparty (A) is capable of evaluating investment risks independently,
both in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing, (C) has total
assets of at least $50 million.

(b) Each of Dealer and Counterparty agrees and represents that it is an
“eligible contract participant” as defined in Section 1a(18) of the U.S.
Commodity Exchange Act, as amended, and is entering into the Transaction as
principal (and not as agent or in any other capacity, fiduciary or otherwise)
and not for the benefit of any third party.

(c) Each of Dealer and Counterparty acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act, by virtue of Section 4(a)(2) thereof. Accordingly, Counterparty
represents and warrants to Dealer that (i) it has the financial ability to bear
the economic risk of its investment in the Transaction and is able to bear a
total loss of its investment and its investments in and liabilities in respect
of the Transaction, which it understands are not readily marketable, are not
disproportionate to its net worth, and it is able to bear any loss in connection
with the Transaction, including the loss of its entire investment in the
Transaction, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for its own account and without a view to the distribution or
resale thereof, (iv) the assignment, transfer or other disposition of the
Transaction has not been and will not be registered under the Securities Act and
is restricted under this Confirmation, the Securities Act and state securities
laws, and (v) its financial condition is such that it has no need for liquidity
with respect to its investment in the Transaction and no need to dispose of any
portion thereof to satisfy any existing or contemplated undertaking or
indebtedness and is capable of assessing the merits of and understanding (on its
own behalf or through independent professional advice), and understands and
accepts, the terms, conditions and risks of the Transaction.

(d) Each of Dealer and Counterparty agrees and acknowledges that Dealer is a
“financial institution,” “swap participant” and “financial participant” within
the meaning of Sections 101(22), 101(53C) and 101(22A) of the Bankruptcy Code.
The parties hereto further agree and acknowledge (A) that this Confirmation is
(i) a “securities contract,” as such term is defined in Section 741(7) of the
Bankruptcy Code, with respect to which each payment and delivery hereunder or in
connection herewith is a “termination value,” “payment amount” or “other
transfer obligation” within the meaning of Section 362 of the Bankruptcy Code
and a “settlement payment” within the meaning of Section 546 of the Bankruptcy
Code, and (ii) a “swap agreement,” as such term is defined in Section 101(53B)
of the Bankruptcy Code, with respect to which each payment and delivery
hereunder or in connection herewith is a “termination value,” “payment amount”
or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “transfer” within the meaning of Section 546 of the
Bankruptcy Code, and (B) that Dealer is entitled to the protections afforded by,
among other sections, Sections 362(b)(6), 362(b)(17), 362(b)(27), 362(o),
546(e), 546(g), 546(j), 548(d)(2), 555, 560 and 561 of the Bankruptcy Code.

(e) As a condition to the effectiveness of the Transaction, Counterparty shall
deliver to Dealer an opinion of counsel, dated as of the Effective Date, in
substantially the form attached hereto as Annex B.

(f) Counterparty understands that notwithstanding any other relationship between
Counterparty and Dealer and its affiliates, in connection with the Transaction
and any other over-the-counter derivative transactions between Counterparty and
Dealer or its affiliates, Dealer or its affiliates is acting as principal and is
not a fiduciary or advisor in respect of any such transaction, including any
entry, exercise, amendment, unwind or termination thereof.

8. Other Provisions:

(a) Right to Extend. Dealer may divide any Component into additional Components
and designate the Expiration Date and the Number of Options for each such
Component if Dealer determines, in good faith and a reasonable manner, that such
further division is necessary or advisable to preserve Dealer’s hedging or hedge
unwind activity assuming such dealer maintains a commercially reasonable hedge
position hereunder in light of existing liquidity conditions or to enable Dealer
to effect purchases of Shares in connection with its commercially reasonable
hedging, hedge unwind or settlement activity hereunder in a manner that would,
if Dealer were

 

13



--------------------------------------------------------------------------------

Counterparty or an affiliated purchaser of Counterparty, be compliant and
consistent with applicable legal, regulatory or self-regulatory requirements, or
with related policies and procedures, generally applicable to transactions of
the type of the Transactions; provided that in no event shall any Expiration
Date for any Component be postponed to a date later than the Final Termination
Date.

(b) Additional Termination Events. (i) Promptly (but in any event within ten
Scheduled Trading Days) following any repurchase, redemption or conversion and,
in each case, cancellation of any of the Counterparty’s [__]% Convertible Senior
Notes due 2024 (the “Convertible Notes”) issued pursuant to the Counterparty’s
indenture (the “Indenture”) to be dated August [__], 2019 between the
Counterparty and U.S. Bank National Association, as trustee, Counterparty may
notify Dealer in writing of such repurchase or conversion and, in either case,
cancellation and the number of Convertible Notes so repurchased, redeemed or
converted and, in each case, cancelled (any such notice specifying that such
notice is being made by the Counterparty pursuant to Section 8(b) hereof, a
“Repurchase Notice” and any such event, a “Repurchase Event”). Notwithstanding
anything to the contrary in this Confirmation, the receipt by Dealer from
Counterparty of (x) any Repurchase Notice, within the applicable time period set
forth in the preceding sentence, and (y) a written representation and warranty
by Counterparty that, as of the date of such Repurchase Notice, Counterparty is
not in possession of any material non-public information regarding Counterparty
or the Shares, shall constitute an Additional Termination Event as provided in
this paragraph. Upon receipt of any such Repurchase Notice and the related
written representation and warranty, Dealer shall promptly designate an Exchange
Business Day following receipt of such Repurchase Notice as an Early Termination
Date with respect to the portion of this Transaction corresponding to a number
of Options (the “Repurchase Options”) equal to the lesser of (A) [(x)]6 the
number of shares of Common stock underlying the Convertible Notes applicable to
the Transaction that is specified in such Repurchase Notice and (B) the Number
of Options as of the date Dealer designates such Early Termination Date and, as
of such date, the Number of Options shall be reduced by the number of Repurchase
Options [minus (y) the number of Repurchase Options (as defined in the Base Call
Option Transaction dated August [__], 2019 between Dealer and Counterparty (the
“Base Call Option Transaction Confirmation”), if any, that relate to such
Convertible Notes (and for purposes of determining whether any Options under
this Confirmation or under the Base Call Option Transaction Confirmation will be
among the Repurchase Options hereunder or under, and as defined in, the Base
Call Option Transaction Confirmation, the Convertible Notes specified in such
Repurchase Notice shall be allocated first to the Base Call Option Transaction
Confirmation until all Options thereunder are exercised or terminated)]7. Any
payment hereunder with respect to such termination shall be calculated pursuant
to Section 6 of the Agreement as if (1) an Early Termination Date had been
designated in respect of a Transaction having terms identical to this
Transaction and a Number of Options equal to the number of Repurchase Options,
(2) Counterparty were the sole Affected Party with respect to such Additional
Termination Event and (3) the terminated portion of the Transaction were the
sole Affected Transaction.

(ii) Notwithstanding anything to the contrary in this Confirmation, if an event
of default with respect to Counterparty occurs under the terms of the
Convertible Notes as set forth in Section [6.01] of the Indenture and such event
of default results in the Convertible Notes being accelerated and declared due
and payable, then such event of default shall constitute an Additional
Termination Event applicable to the Transaction and, with respect to such
Additional Termination Event, (A) Counterparty shall be deemed to be the sole
Affected Party, (B) the Transaction shall be the sole Affected Transaction and
(C) Dealer shall be the party entitled to designate an Early Termination Date
pursuant to Section 6(b) of the Agreement (which Early Termination Date shall be
on or as promptly as reasonably practicable after Dealer becomes aware of the
occurrence of such acceleration).

(c) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If (a) an Early Termination Date (whether as a result of
an Event of Default or a Termination Event) occurs or is designated with respect
to the Transaction or (b) the Transaction is cancelled or terminated upon the
occurrence of an Extraordinary Event (except as a result of (i) a
Nationalization, Insolvency or Merger Event in which the consideration to be
paid to all holders of Shares consists solely of cash, (ii) a Merger Event or
Tender Offer that is within Counterparty’s control, or (iii) an Event of Default
in which Counterparty is the Defaulting Party or a

 

 

 

6 

Include for additional capped call

7 

Include for additional capped call

 

14



--------------------------------------------------------------------------------

Termination Event in which Counterparty is the Affected Party, which Event of
Default or Termination Event resulted from an event or events within the
Counterparty’s control), and if Dealer would owe any amount to Counterparty
pursuant to Section 6(d)(ii) and 6(e) of the Agreement or any Cancellation
Amount pursuant to Article 12 of the Equity Definitions (any such amount, a
“Payment Obligation”), then Dealer shall satisfy the Payment Obligation by the
Share Termination Alternative (as defined below) unless (a) Counterparty gives
irrevocable telephonic notice to Dealer, confirmed in writing within one
Scheduled Trading Day, no later than 12:00 p.m. (New York City time) on the
Merger Date, Tender Offer Date, Announcement Date (in the case of a
Nationalization, Insolvency or Delisting), Early Termination Date or date of
cancellation, as applicable, of its election that the Share Termination
Alternative shall not apply, (b) as of the date of such election, Counterparty
represents that is not in possession of any material non-public information
regarding Counterparty or the Shares, and that such election is being made in
good faith and not as part of a plan or scheme to evade compliance with the
federal securities laws, and (c) Dealer agrees, in its commercially reasonable
discretion, to such election, in which case the provisions of Section 12.7 or
Section 12.9 of the Equity Definitions, or the provisions of Section 6(d)(ii)
and 6(e) of the Agreement, as the case may be, shall apply.

 

Share Termination Alternative:    If applicable, Dealer shall deliver to
Counterparty the Share Termination Delivery Property on, or within a
commercially reasonable period of time after, the date when the relevant Payment
Obligation would otherwise be due pursuant to Section 12.7 or 12.9 of the Equity
Definitions or Section 6(d)(ii) and 6(e) of the Agreement, as applicable, in
satisfaction of such Payment Obligation in the manner reasonably requested by
Counterparty free of payment. Share Termination Delivery Property:    A number
of Share Termination Delivery Units, as calculated by the Calculation Agent,
equal to the Payment Obligation divided by the Share Termination Unit Price. The
Calculation Agent shall adjust the Share Termination Delivery Property by
replacing any fractional portion of a security therein with an amount of cash
equal to the value of such fractional security based on the values used to
calculate the Share Termination Unit Price. Share Termination Unit Price:    The
value of property contained in one Share Termination Delivery Unit, as
determined by the Calculation Agent in its discretion by commercially reasonable
means and notified by the Calculation Agent to Dealer at the time of
notification of the Payment Obligation. For the avoidance of doubt, the parties
agree that in determining the Share Termination Delivery Unit Price the
Calculation Agent may consider a variety of factors, including the market price
of the Share Termination Delivery Units and/or the purchase price paid in
connection with the commercially reasonable purchase of Share Termination
Delivery Property. Share Termination Delivery Unit:    One Share or, if the
Shares have changed into cash or any other property or the right to receive cash
or any other property as the result of a Nationalization, Insolvency or Merger
Event (any such cash or other property, the “Exchange Property”), a unit
consisting of the type and amount of such Exchange Property received by a holder
of one Share (without consideration of any requirement to pay cash or other
consideration in lieu of fractional amounts of any securities) in such
Nationalization, Insolvency or Merger Event, as determined by the Calculation
Agent. Failure to Deliver:    Applicable

 

15



--------------------------------------------------------------------------------

Other Applicable Provisions:    If Share Termination Alternative is applicable,
the provisions of Sections 9.8, 9.9 and 9.11 (as modified above) of the Equity
Definitions and the provisions set forth opposite the caption “Representation
and Agreement” in Section 2 will be applicable, except that all references in
such provisions to “Physically-settled” shall be read as references to “Share
Termination Settled” and all references to “Shares” shall be read as references
to “Share Termination Delivery Units”. “Share Termination Settled” in relation
to the Transaction means that the Share Termination Alternative is applicable to
the Transaction.

(d) Disposition of Hedge Shares. Counterparty hereby agrees that if, in the good
faith reasonable judgment of Dealer, based on the advice of legal counsel, the
Shares acquired by Dealer for the purpose of hedging its obligations pursuant to
the Transaction (the “Hedge Shares”) cannot be sold in the U.S. public market by
Dealer without registration under the Securities Act, Counterparty shall, at its
election: (i) in order to allow Dealer to sell the Hedge Shares in a registered
offering, use its commercially reasonable efforts to make available to Dealer an
effective registration statement under the Securities Act to cover the resale of
such Hedge Shares and (A) enter into an agreement, in form and substance
reasonably satisfactory to Dealer, substantially in the form of an underwriting
agreement for a registered offering for companies of a similar size in a similar
industry, (B) provide accountant’s “comfort” letters in customary form for
registered offerings of equity securities for companies of a similar size in a
similar industry, (C) provide disclosure opinions of nationally recognized
outside counsel to Counterparty in customary form for registered offerings of
equity securities for companies of a similar size in a similar industry,
(D) provide other customary opinions, certificates and closing documents
customary in form for registered offerings of equity securities for companies of
a similar size in a similar industry and (E) afford Dealer a reasonable
opportunity to conduct a “due diligence” investigation with respect to
Counterparty customary in scope for underwritten offerings of equity securities
for companies of a similar size in a similar industry; provided, however, that,
if Counterparty elects clause (i) above but Dealer, in its commercially
reasonable discretion, is not satisfied with access to due diligence materials,
the results of its due diligence investigation, or the procedures and
documentation for the registered offering referred to above, then clause (ii) or
clause (iii) of this Section 8(d) shall apply at the election of Counterparty;
(ii) in order to allow Dealer to sell the Hedge Shares in a private placement,
enter into a private placement agreement substantially similar to private
placement purchase agreements customary for private placements of equity
securities of companies of a similar size in a similar industry, in form and
substance commercially reasonably satisfactory to Dealer using best efforts to
include customary representations, covenants, blue sky and other governmental
filings and/or registrations, indemnities to Dealer, due diligence rights (for
Dealer or any designated buyer of the Hedge Shares from Dealer), opinions and
certificates and such other documentation as is customary for private placements
agreements of equity securities of companies of a similar size in a similar
industry, as is reasonably acceptable to Dealer (in which case, the Calculation
Agent shall make any adjustments to the terms of the Transaction that are
necessary, in its good faith and commercially reasonable judgment, to compensate
Dealer for any customary liquidity discount from the public market price of the
Shares incurred on the sale of Hedge Shares in a private placement); provided
that no “comfort letter” or accountants’ consent shall be required to be
delivered in connection with any private placements; or (iii) purchase the Hedge
Shares from Dealer at the Relevant Price on such Exchange Business Days, and in
the amounts, requested by Dealer.

(e) Repurchase Notices. Counterparty shall, at least one Scheduled Valid Day
prior to any day on which Counterparty intends to effect any repurchase of
Shares, give Dealer written notice of such repurchase (a “Repurchase Notice”) on
such day if, following such repurchase, the Notice Percentage would reasonably
be expected to be (i) greater than [    ]8% or (ii) greater by 0.5% than the
Notice Percentage included in the immediately preceding Repurchase Notice (or,
in the case of the first such Repurchase Notice, greater than the Notice
Percentage as of the date hereof). The “Notice Percentage” as of any day is the
fraction, expressed as a percentage, the numerator of which is the Number of
Shares and the denominator of which is the number of Shares outstanding on such
day. In the event that Counterparty fails to provide Dealer with a Repurchase
Notice on the day and in the manner specified in this Section 8(e) then
Counterparty agrees to indemnify and hold harmless Dealer, its affiliates

 

 

8 

To be 0.5% higher than the number of Shares underlying the capped call
(including any additional capped call) of the Dealer with the highest Applicable
Percentage.

 

16



--------------------------------------------------------------------------------

and their respective directors, officers, employees, agents and controlling
persons (Dealer and each such person being an “Indemnified Party”) from and
against any and all losses (including losses relating to the Dealer’s hedging
activities as a consequence of becoming, or of the risk of becoming, a
Section 16 “insider”, including without limitation, any forbearance from hedging
activities or cessation of hedging activities and any losses in connection
therewith with respect to the Transaction), claims, damages and liabilities (or
actions in respect thereof), joint or several, to which such Indemnified Party
may become subject under applicable securities laws, including without
limitation, Section 16 of the Exchange Act or under any U.S. state or federal
law, regulation or regulatory order, in each case relating to or arising out of
such failure. If for any reason the foregoing indemnification is unavailable to
any Indemnified Party or insufficient to hold harmless any Indemnified Party,
then Counterparty shall contribute, to the maximum extent permitted by law, to
the amount paid or payable by the Indemnified Party as a result of such loss,
claim, damage or liability. In addition, Counterparty will reimburse any
Indemnified Party for all reasonable expenses (including reasonable counsel fees
and expenses) as they are incurred (after notice to Counterparty) in connection
with the investigation of, preparation for or defense or settlement of any
pending or threatened claim or any action, suit or proceeding arising therefrom,
whether or not such Indemnified Party is a party thereto and whether or not such
claim, action, suit or proceeding is initiated or brought by or on behalf of
Counterparty, in each case relating to or arising out of such failure. This
indemnity shall survive the completion of the Transaction contemplated by this
Confirmation and any assignment and delegation of the Transaction made pursuant
to this Confirmation or the Agreement shall inure to the benefit of any
permitted assignee of Dealer. Counterparty will not be liable under this
indemnity provision to the extent any loss, claim, damage, liability or expense
is found in a final judgment by a court to have resulted from Dealer’s gross
negligence or willful misconduct.

(f) Transfer and Assignment. Either party may transfer or assign any of its
rights or obligations under the Transaction with the prior written consent of
the non-transferring party, such consent not to be unreasonably withheld or
delayed; provided that Dealer may transfer or assign without any consent of
Counterparty its rights and obligations hereunder, in whole or in part, to
(A) any affiliate of Dealer whose obligations would be guaranteed by Dealer [or
Dealer Parent]9 or (B) any person (including any affiliate of Dealer whose
obligations are not guaranteed in the manner described in clause (A)) or any
person whose obligations would be guaranteed by a person (a “Designated
Transferee”), in either case under this clause (B), with a rating for its
long-term, unsecured and unsubordinated indebtedness at least equivalent to
Dealer’s (or its guarantor’s), provided, however, that, in the case of this
clause (B), in no event shall the credit rating of the Designated Transferee or
of its guarantor (whichever is higher) be lower than A3 from Moody’s Investor
Service, Inc. or its successor or A- from Standard and Poor’s Rating Group, Inc.
or its successor; provided further that (i) Dealer will notify Counterparty in
writing prior to any proposed transfer or assignment to a Designated Transferee,
(ii) after any such transfer, Counterparty will not, as a result of any
withholding or deduction made by the transferee or assignee as a result of any
tax, receive from the such transferee or assignee on any payment date or
delivery date (after accounting for amounts paid under Section 2(d)(i)(4) of the
Agreement as well as such withholding or deduction) an amount or a number of
Shares, as applicable, lower than the amount or the number of Shares, as
applicable, that Dealer would have been required to pay or deliver to
Counterparty in the absence of such transfer (except to the extent such lower
amount or number results from a change in law after the date of such transfer),
and (iii) Dealer shall cause the transferee or assignee to make the Payee Tax
Representations and provide Counterparty with a complete and accurate U.S.
Internal Revenue Service Form W-9 or W-8 (as applicable) and any other tax
documentation as may be reasonably requested by Counterparty to permit
Counterparty to make any necessary determinations pursuant to clause (ii) of
this proviso prior to becoming a party to the Transaction. If at any time at
which (1) the Equity Percentage exceeds 8.0% or (2) Dealer, Dealer Group (as
defined below) or any person whose ownership position would be aggregated with
that of Dealer or Dealer Group (Dealer, Dealer Group or any such person, a
“Dealer Person”) under the Business Combinations Statute or other federal, state
or local law, rule, regulation or regulatory order or organizational documents
or contracts of Counterparty applicable to ownership of Shares (“Applicable
Restrictions”), owns, beneficially owns, constructively owns, controls, holds
the power to vote or otherwise meets a relevant definition of ownership in
excess of a number of Shares equal to (x) the number of Shares that would give
rise to reporting, registration, filing or notification obligations or other
requirements (including obtaining prior approval by a state or federal
regulator) of a Dealer Person under Applicable Restrictions and with respect to
which such requirements have not been met or the relevant approval has not been
received minus (y) 1% of the number of Shares outstanding on the date of
determination (either such condition described in clause (1) or (2), an “Excess
Ownership Position”),

 

 

9 

If applicable

 

17



--------------------------------------------------------------------------------

if Dealer, in its reasonable discretion, is unable to effect a transfer or
assignment to a third party in accordance with the requirements set forth above
after its commercially reasonable efforts on pricing and terms and within a time
period reasonably acceptable to Dealer such that an Excess Ownership Position no
longer exists, Dealer may designate any Scheduled Valid Day as an Early
Termination Date with respect to a portion (the “Terminated Portion”) of the
Transaction, such that an Excess Ownership Position no longer exists following
such partial termination. In the event that Dealer so designates an Early
Termination Date with respect to a portion of the Transaction, a payment or
delivery shall be made pursuant to Section 6 of the Agreement and Section 8(c)
of this Confirmation as if (i) an Early Termination Date had been designated in
respect of a Transaction having terms identical to the Terminated Portion of the
Transaction, (ii) Counterparty were the sole Affected Party with respect to such
partial termination, (iii) such portion of the Transaction were the only
Terminated Transaction and (iv) Dealer were the party entitled to designate an
Early Termination Date pursuant to Section 6(b) of the Agreement and to
determine the amount payable pursuant to Section 6(e) of the Agreement. The
“Equity Percentage” as of any day is the fraction, expressed as a percentage,
(A) the numerator of which is the number of Shares that Dealer and any of its
affiliates subject to aggregation with Dealer for purposes of the “beneficial
ownership” test under Section 13 of the Exchange Act and all persons who may
form a “group” (within the meaning of Rule 13d-5(b)(1) under the Exchange Act)
with Dealer (collectively, “Dealer Group”) “beneficially own” (within the
meaning of Section 13 of the Exchange Act) without duplication on such day and
(B) the denominator of which is the number of Shares outstanding on such day.

In the case of a transfer or assignment by Counterparty of its rights and
obligations hereunder and under the Agreement, in whole or in part (any such
Options so transferred or assigned, the “Transfer Options”), to any party,
withholding of such consent by Dealer shall not be considered unreasonable if
such transfer or assignment does not meet the reasonable conditions that Dealer
may impose including, but not limited, to the following conditions:

(A) With respect to any Transfer Options, Counterparty shall not be released
from its notice and indemnification obligations pursuant to Section 8(e) or any
obligations under Section 2 (regarding Extraordinary Events) or 8(d) of this
Confirmation;

(B) Any Transfer Options shall only be transferred or assigned to a third party
that is a U.S. person (as defined by the Code);

(C) Such transfer or assignment shall be effected on terms, including any
reasonable undertakings by such third party (including, but not limited to,
undertakings with respect to compliance with applicable securities laws in a
manner that, in the reasonable judgment of Dealer, will not expose Dealer to
material risks under applicable securities laws) and execution of any
documentation and delivery of customary legal opinions with respect to
securities laws and other matters by such third party and Counterparty as are
reasonably requested and reasonably satisfactory to Dealer;

(D) Dealer will not, as a result of such transfer and assignment, be required to
pay the transferee on any payment date an amount under Section 2(d)(i)(4) of the
Agreement greater than an amount that Dealer would have been required to pay to
Counterparty in the absence of such transfer and assignment;

(E) An Event of Default, Potential Event of Default or Termination Event will
not occur as a result of such transfer and assignment;

(F) Without limiting the generality of clause (B), Counterparty shall have
caused the transferee to make such Payee Tax Representations and to provide such
tax documentation as may be reasonably requested by Dealer to permit Dealer to
determine that results described in clauses (D) and (E) will not occur upon or
after such transfer and assignment; and

(G) Counterparty shall be responsible for all reasonable costs and expenses,
including reasonable counsel fees, incurred by Dealer in connection with such
transfer or assignment.

 

18



--------------------------------------------------------------------------------

(g) Staggered Settlement. If Dealer determines reasonably and in good faith that
the number of Shares required to be delivered to Counterparty hereunder on any
Settlement Date would result in an Excess Ownership Position, then Dealer may,
by notice to Counterparty prior to such Settlement Date (a “Nominal Settlement
Date”), elect to deliver any Shares due to be delivered on two or more dates
(each, a “Staggered Settlement Date”) or at two or more times on the Nominal
Settlement Date as follows:

(i) in such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (each of which will be on or prior to the 20th Exchange
Business Day after such Nominal Settlement Date) or delivery times and how it
will allocate the Shares it is required to deliver under “Delivery Obligation”
(above) among the Staggered Settlement Dates or delivery times; and

(ii) the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates and delivery times will equal
the number of Shares that Dealer would otherwise be required to deliver on such
Nominal Settlement Date; provided that in no event shall any Staggered
Settlement Date be a date later than the Final Termination Date.

(h) Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and Dealer and each of their employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

(i) No Netting and Set-off. The provisions of Section 2(c) of the Agreement
shall not apply to the Transaction. Each party waives any and all rights it may
have to set-off delivery or payment obligations it owes to the other party under
the Transaction against any delivery or payment obligations owed to it by the
other party, whether arising under the Agreement, under any other agreement
between parties hereto, by operation of law or otherwise.

(j) Equity Rights. Dealer acknowledges and agrees that this Confirmation is not
intended to convey to it rights with respect to the Transaction that are senior
to the claims of common stockholders in the event of Counterparty’s bankruptcy.
For the avoidance of doubt, the parties agree that the preceding sentence shall
not apply at any time other than during Counterparty’s bankruptcy to any claim
arising as a result of a breach by Counterparty of any of its obligations under
this Confirmation or the Agreement. For the avoidance of doubt, the parties
acknowledge that the obligations of Counterparty under this Confirmation are not
secured by any collateral that would otherwise secure the obligations of
Counterparty herein under or pursuant to any other agreement.

(k) Early Unwind. In the event the sale of the [Firm Securities]10[Additional
Securities]11 (as defined in the Purchase Agreement, dated as of August [    ],
2019, among Morgan Stanley & Co. LLC and J.P. Morgan Securities LLC, as
representatives of the several initial purchasers thereto, and Counterparty (the
“Purchase Agreement”)) is not consummated pursuant to the Purchase Agreement for
any reason by the close of business in New York on August [    ], 201912 (or
such later date as agreed upon by the parties which in no event shall be later
than the second Scheduled Valid Day following August [    ], 2019) (such date or
such later date as agreed upon being the “Accelerated Unwind Date”), the
Transaction shall automatically terminate on the Accelerated Unwind Date and
(i) the Transaction and all of the respective rights and obligations of Dealer
and Counterparty under the Transaction shall be cancelled and terminated and
(ii) each party shall be released and discharged by the other party from and
agrees not to make any claim against the other party with respect to any
obligations or liabilities of the other party arising out of and to be performed
in connection with the Transaction either prior to or after the Accelerated
Unwind Date.

(l) Illegality. The parties agree that, for the avoidance of doubt, for purposes
of Section 5(b)(i) of the Agreement, “any applicable law” shall include the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, any rules and
regulations promulgated thereunder and any similar law or regulation, without
regard to Section 739 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 or any similar legal certainty provision in any
legislation enacted, or rule or regulation promulgated, on or after the Trade
Date, and the consequences specified in the Agreement, including without
limitation, the consequences specified in Section 6 of the Agreement, shall
apply to any Illegality arising from any such act, rule or regulation.

 

 

 

10 

Include for the base capped call

11 

Include for additional capped call

12 

For the base capped call, to be the schedule closing date for the Firm
Securities. For the additional capped call, to be the scheduled closing date for
the Additional Securities.

 

19



--------------------------------------------------------------------------------

(m) Amendments to Equity Definitions and the Agreement. The following amendments
shall be made to the Equity Definitions:

(i) solely for purposes of applying the Equity Definitions and for purposes of
this Confirmation, any reference in the Equity Definitions to a Strike Price
shall be deemed to be a reference to either of the Strike Price or the Cap
Price, or both, as appropriate;

(ii) for the purpose of any adjustment under Section 11.2(c) of the Equity
Definitions, the first sentence of Section 11.2(c) of the Equity Definitions,
prior to clause (A) thereof, is hereby amended to read as follows: (c) If
“Calculation Agent Adjustment” is specified as the Method of Adjustment in the
related Confirmation of a Share Option Transaction, then following the
announcement or occurrence of any Potential Adjustment Event, the Calculation
Agent will determine whether such Potential Adjustment Event has, in the
commercially reasonable judgment of the Calculation Agent, a material economic
effect on the theoretical value of the relevant Shares or options on the Shares
(provided that such event is not based on (x) an observable market, other than
the market for Counterparty’s own stock or (y) an observable index, other than
an index calculated measured solely by reference to Counterparty’s own
operations) and, if so, will (i) make appropriate adjustment(s), if any,
determined in a commercially reasonable manner, to any one or more of: and, the
portion of such sentence immediately preceding clause (ii) thereof is hereby
amended by deleting the words “diluting or concentrative” and the words
“(provided that no adjustments will be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)” and replacing such latter phrase with the words “(provided
that, solely in the case of Sections 11.2(e)(i), (ii)(A), (iv) and (v), no
adjustments will be made to account solely for changes in volatility, expected
dividends, stock loan rate or liquidity relative to the relevant Shares but, for
the avoidance of doubt, solely in the case of Sections 11.2(e)(ii)(B) through
(D), (iii) (vi) and (vii) adjustments may be made to account solely for changes
in volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)”;

(iii) Section 11.2(a) of the Equity Definitions is hereby amended by
(1) deleting the words “in the determination of the Calculation Agent, a
diluting or concentrative effect” and replacing these words with “in the
commercially reasonable judgment of the Calculation Agent, a material economic
effect”; and (2) adding at the end thereof “; provided that such event is not
based on (i) an observable market, other than the market for Counterpart’s own
stock or (ii) an observable index, other than an index calculated measured
solely by reference to Counterparty’s own operations”;

(iv) Section 11.2(e)(vii) of the Equity Definitions is hereby amended and
restated as follows: “any other corporate event involving the Issuer that in the
commercially reasonable judgment of the Calculation Agent has a material
economic effect on the theoretical value of the Shares or options of the Shares;
provided that such corporate event involving the Issuer is not based on (a) an
observable market, other than the market for Counterparty’s own stock or (b) an
observable index, other than an index calculated measured solely by reference to
Counterparty’s own operations.”;

(v) Section 12.7(b) of the Equity Definitions is hereby amended by deleting the
words “(and in any event within five Exchange Business Days) by the parties
after” appearing after the words “agreed promptly” and replacing with the words
“by the parties on or prior to”; and

(n) Governing Law. THE AGREEMENT, THIS CONFIRMATION AND ALL MATTERS ARISING IN
CONNECTION WITH THE AGREEMENT AND THIS CONFIRMATION SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
(WITHOUT REFERENCE TO ITS CHOICE OF LAW DOCTRINE, OTHER THAN TITLE 14 OF THE NEW
YORK GENERAL OBLIGATIONS LAW). THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE FEDERAL AND STATE COURTS LOCATED IN THE BOROUGH OF
MANHATTAN, IN THE CITY OF NEW YORK IN ANY SUIT OR PROCEEDING ARISING OUT OF OR
RELATING TO THE AGREEMENT, THIS CONFIRMATION OR ANY TRANSACTIONS CONTEMPLATED
HEREBY.

 

20



--------------------------------------------------------------------------------

(o) Adjustments. For the avoidance of doubt, whenever the Calculation Agent or
Determining Party is called upon to make an adjustment pursuant to the terms of
this Confirmation or the Equity Definitions to take into account the effect of
an event, the Calculation Agent or Determining Party shall make such adjustment
by reference to the effect of such event on the Hedging Party, assuming that the
Hedging Party maintains a commercially reasonable hedge position.

(p) Delivery or Receipt of Cash. For the avoidance of doubt, other than payment
of the Premium by Counterparty, nothing in this Confirmation shall be
interpreted as requiring Counterparty to cash settle the Transaction, except in
circumstances where cash settlement is within Counterparty’s control (including,
without limitation, where Counterparty elects to deliver or receive cash) or in
those circumstances in which holders of Shares would also receive cash.

(q) Waiver of Jury Trial. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY AND ALL
RIGHTS TO TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THE AGREEMENT, THIS CONFIRMATION OR ANY TRANSACTIONS CONTEMPLATED
HEREBY.

(r) Amendment. This Confirmation and the Agreement may not be modified, amended
or supplemented, except in a written instrument signed by Counterparty and
Dealer.

(s) Counterparts. This Confirmation may be executed in several counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

(t) Tax Matters.

(i) Payee Representations.

For the purpose of Section 3(f) of the Agreement, Counterparty makes the
following representation to Dealer:

Counterparty is a corporation and a U.S. person (as that term is defined in
Section 7701(a)(30) of the Code and used in Section 1.1441-4(a)(3)(ii) of the
Treasury Regulations) for U.S. federal income tax purposes.

For the purpose of Section 3(f) of the Agreement, Dealer makes the following
representations to Counterparty:

Dealer is a U.S. person (as that term is defined in Section 7701(a)(30) and used
in Section 1.1441-4(a)(3)(ii) of the Treasury Regulations) for U.S. federal
income tax purposes.

(ii) Tax Documentation. For the purpose of Sections 4(a)(i) and (ii) of the
Agreement, Counterparty agrees to deliver to Dealer one duly executed and
completed United States Internal Revenue Service Form W-9 (or successor thereto)
and Dealer agrees to deliver to Counterparty, as applicable, a U.S. Internal
Revenue Service Form W-8 or Form W-9 (or successor thereto). Such forms or
documents shall be delivered upon (i) execution of this Confirmation,
(ii) Counterparty or Dealer, as applicable, learning that any such tax form
previously provided by it has become obsolete or incorrect, and (iii) reasonable
request of the other party.

(u) Withholding Tax imposed on payments to non-US counterparties under the
United States Foreign Account Tax Compliance Act. “Indemnifiable Tax”, as
defined in Section 14 of the Agreement, shall not include any U.S. federal
withholding tax imposed or collected pursuant to Sections 1471 through 1474 of
the Code, any current or future regulations or official interpretations thereof,
any agreement entered into pursuant to Section 1471(b) of the Code, or any
fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code (a “FATCA Withholding Tax”). For the avoidance of
doubt, a FATCA Withholding Tax is a Tax the deduction or withholding of which is
required by applicable law for the purposes of Section 2(d) of the Agreement.

 

21



--------------------------------------------------------------------------------

(v) HIRE Act. To the extent that either party to the Agreement with respect to
this Transaction is not an adhering party to the ISDA 2015 Section 871(m)
Protocol published by the International Swaps and Derivatives Association, Inc.
on November 2, 2015 and available at www.isda.org, as may be amended,
supplemented, replaced or superseded from time to time (the “871(m) Protocol”),
the parties agree that the provisions and amendments contained in the Attachment
to the 871(m) Protocol (other than the provisions and amendments contained in
paragraph 6 and any references thereto) are incorporated into and apply to the
Agreement with respect to this Transaction as if set forth in full herein. The
parties further agree that, solely for purposes of applying such provisions and
amendments to the Agreement with respect to this Transaction, references to
“each Covered Master Agreement” in the 871(m) Protocol will be deemed to be
references to the Agreement with respect to this Transaction, and references to
the “Implementation Date” in the 871(m) Protocol will be deemed to be references
to the Trade Date of this Transaction.

(w) [Dealer-specific QFC and other boilerplate].

 

22



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by sending to us a letter or telex substantially similar to this
facsimile, which letter or telex sets forth the material terms of the
Transaction to which this Confirmation relates and indicates your agreement to
those terms.

 

Yours faithfully, [DEALER] By:  

 

Name:   Title:  

 

23



--------------------------------------------------------------------------------

  Agreed and Accepted By:   BLACKLINE, INC. By  

 

Name:   Title:  

 

24



--------------------------------------------------------------------------------

Schedule 1

[Form of Guarantee]

 

25



--------------------------------------------------------------------------------

Annex A

For each Component of the Transaction, the Number of Options and Expiration Date
is set forth below.

 

Component Number

  

Number of Options

  

Expiration Date

1

     

2

     

3

     

4

     

5

     

6

     

7

     

8

     

9

     

10

     

11

     

12

     

13

     

14

     

15

     

16

     

17

     

18

     

19

     

20

     

21

     

22

     

23

     

24

     

25

     

26

     

27

     

28

     

29

     

30

     

31

     

32

     

33

     

34

     

35

     

36

     

37

     

38

     

39

     

40

     

 

26



--------------------------------------------------------------------------------

Annex B

Form of Opinion

 

1.

The Counterparty has been duly incorporated and is an existing corporation in
good standing under the laws of the State of Delaware. The Counterparty is
qualified to do business as a foreign corporation in the State of California.

 

2.

The Confirmation has been duly authorized, executed and delivered by the
Counterparty.

 

3.

The execution and delivery by the Counterparty of the Confirmation and the
performance by the Counterparty of its obligations thereunder (i) have been duly
authorized by all necessary corporate action on the part of the Counterparty and
(ii) do not violate the certificate of incorporation of the Counterparty.

 

4.

The execution and delivery by the Counterparty of the Confirmation and the
performance by the Counterparty of its obligations thereunder, as of the Premium
Payment Date, do not (i) result in a breach of or constitute a default under any
material agreement of Counterparty, (ii) require any consent, approval, license
or exemption by, order or authorization of, or filing, recording, or
registration of the Counterparty with any governmental authority, or
(iii) result in violation of any Delaware, New York or federal statute, or rule
or regulation thereunder.

 

5.

The Counterparty is not, and after giving effect to the Transaction, will not
be, an “investment company,” as that term is defined in the Investment Company
Act of 1940, as amended.

 

27